DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statements submitted by Applicant were considered by the Examiner.  Due to the large number of references and the sizes of the references, the Examiner could only due a cursory scan of the submitted references.  If there are particular references, or parts of references that Applicant feels are especially pertinent to examination, the Examiner invites the Applicant to point those out in their response to this office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the positive slope" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the negative slope" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 2-9 depend upon claim 1 and do not fix its deficiencies and are therefore also rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over McCooey (US 2011/0206498) in view of Decker (US 2006/0228206) and in further view of Pesteil (US 2013/0266451).
Regarding claim 1, McCooey teaches a gas turbine engine (10) comprising: 
a combustor section (28) arranged between a compressor section (24, 26) and a turbine section (30, 32), wherein the compressor section includes at least a low pressure compressor (24) and a high pressure compressor 
a fan section (14) having an array of fan blades (60, 62), wherein the low pressure compressor is downstream from the fan section (Fig 1); and 
an airfoil (Fig 1, an airfoil of the low pressure compressor 24) arranged in the low pressure compressor (Fig 1) and including pressure (Fig 1) and suction sides (Fig 1) extending in a radial direction from a 0% span position to a 100% span position (Fig 1).
McCooey does not explicitly set forth 
a fan section having an array of twenty-six or fewer fan blades,
wherein the airfoil has a relationship between a tangential stacking offset and span position that defines a curve that is non-linear, wherein the curve transitions from the positive slope to the negative slope in a range of 60% span to 75% span.
Decker teaches a turbofan gas turbine engine (10) with a fan section (14) that has an array of twenty-six or fewer fan blades (Fig 1, there are 20 fan blades, [0050]), in order to improve the aerodynamic efficiency ([0050]).
It would have been obvious for a person having ordinary skill in the art at the time the invention was effectively filed to have modified the invention of to have modified the invention of McCooey with the teachings of Decker in order to improve the aerodynamic efficiency.
Pesteil teaches an airfoil (1) arranged in the low pressure compressor ([0008]) and including pressure (4) and suction sides (5) extending in a radial direction (Fig 2) 
It would have been obvious for a person having ordinary skill in the art at the time the invention was effectively filed to have modified the proposed combination with the teachings of Pesteil in order to improve the efficiency of the compressor.
Regarding claim 2, McCooey teaches the gas turbine engine is a two- spool configuration (Fig 1, 26-34-30 and 24-26-32).
Regarding claim 3, McCooey teaches the airfoil is rotatable relative to an engine static structure (Fig 1, 67, the airfoil is part of the compressor that rotates relative to 67).
Regarding claim 4, Pesteil teaches the curve has a negative slope from 90% span to 100% span (Fig 5).
Regarding claim 5, Pesteil teaches the curve has a negative slope from 80% span to 100% span (Fig 5).
Regarding claim 6, Pesteil teaches the curve has a positive slope beginning at 0% span, where the positive slope leans toward the suction side (Fig 3).
Regarding claim 7, Pesteil teaches the positive slope extends from 0% span to 40% span (Fig 5).
Regarding claim 8, McCooey teaches the low pressure compressor is counter-rotating relative to the fan blades ([0019, 21]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over McCooey in view of Decker in view of Pesteil and further in view of Sheridan (US 2013/0004297).
The proposed combination does not explicitly set forth the fan section has a fan pressure ratio of less than 1.55.
Sheridan teaches the fan section (abstract) has a fan pressure ratio of less than 1.55 ([0044]), in order to produce a significant amount of thrust ([0044]).
It would have been obvious for a person having ordinary skill in the art at the time the invention was effectively filed to have modified the proposed combination with the teachings of Sheridan in order to produce a significant amount of thrust.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10557477. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 7 is narrower in scope than claim 1 of the instant application, but contains all of the limitations of the instant claim 1 and would therefore anticipate claim 1 of the instant application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FOUNTAIN whose telephone number is (571)272-6025. The examiner can normally be reached M-F 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON FOUNTAIN/Examiner, Art Unit 3745                                                                                                                                                                                                        
/IGOR KERSHTEYN/Primary Examiner, Art Unit 3745